Respondent knowingly and expressly accepted a stipulation settling petitioners’ claims and his counterclaims. This stipulation, which fully resolved issues as to the validity of the fees allegedly unpaid by respondent and the contentions underlying his counterclaims, called for him to apply for a grant from a government agency and seek to relocate. After a hearing at which respondent was allowed to cross-examine petitioners’ sworn witness while offering his own unsworn fact testimony and the comments of his family, it was properly determined that he had not fulfilled his obligations under the stipulation. Concur — Lippman, EJ., Gonzalez, Nardelli, Buckley and Acosta, JJ.